Citation Nr: 1734592	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD) from October 1995 to March 14, 1997.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1987 to January 1988 and from December 1990 to May 1991 with additional periods of service in the U.S. Army National Guard.  

This matter arises from a June 2009 Board decision which found that entitlement to a TDIU prior to March 18, 1997 had been raised by the record in connection with the Veteran's increased evaluation claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

This case has a long and complicated procedural history.  Most recently and notably, in an August 2016 decision, the Board granted a 70 percent evaluation for PTSD, effective May 22, 1991; granted 100 percent evaluation for PTSD, effective March 15, 1997; granted special monthly compensation by reason of being housebound, effective March 15, 1997; denied a TDIU due to service-connected PTSD, prior to March 15, 1997; and remanded an effective date earlier than September 7, 1995 for the grant of service connection for headaches.  The Veteran appealed the August 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 Order of the Court granting a May 2017 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate that portion of the August 2016 Board decision that denied the TDIU claim for the period between October 1995 and March 14, 1997 and remanded the matter for compliance with the terms of the JMPR.  Accordingly, the Board has narrowly characterized the issue on appeal as reflected on the title page.  

In August 2010, the veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as her representative.  The Board recognizes the change in representation.



FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, from October 1995 to March 14, 1997, the evidence demonstrates that the Veteran's service-connected PTSD prevented her from securing and following any substantially gainful employment.  


CONCLUSION OF LAW

From October 1995 to March 14, 1997, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting a TDIU from October 1995 to March 14, 1997, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU 

The Veteran contends that since returning from her service in the Persian Gulf War in 1991, she has been unable to maintain full-time employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As discussed above, this appeal has been limited to the period from October 1995 to March 14, 1997 by a May 2017 JMPR agreed upon by the parties.  In addition, the parties agreed that during this appeal period, the Board should only consider whether the Veteran is entitled to a TDIU due solely to her service-connected PTSD.  

From October 1995 to March 14, 1997, the Veteran has a combined evaluation of 90 percent: PTSD as 70 percent disabling; migraine headaches as 50 percent disabling; costochondritis as 10 disabling; and joint pain and stiffness of right hand, right wrist and both knees as 10 percent disabling.  At a 90 percent combined evaluation, the Veteran's service-connected disabilities do render her eligible for a TDIU from October 1995 to March 14, 1997 under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

For purposes of this discussion, the Board recognizes that the record includes conflicting information regarding the Veteran's dates of employment.  However, generally the information in the record establishes that the Veteran was employed as an office manager at a drug rehabilitation center until October 1995.  Records show that her gross annual income was $16,000.  In 1996 and 1997, available records, provided to update her information concerning her pension, indicate that the Veteran temporarily worked as a rural carrier for the U.S. Postal Service until she was terminated after two to three months for not coming to work.  She reportedly earned $1000 in 1996 and $1000 in 1997 from employment.  See October 1997 Social Security Administration Mental Status Examination, October 1995 VA Form 21-0516-1, November 1997 VA Form 21-527, February 1998 VA Form 21-0516-1, and November 1998 VA Form 21-8940.  

According to a December 1992 VA treatment record, the Veteran was attending nursing school.  She reported that since returning from the Persian Gulf, she was nearly constantly fatigued and stayed in bed all day, except for attending class on Tuesdays and Thursdays from 9am to 1pm or working from Monday to Friday from 1pm to 4pm.   

The Board finds that the following evidence is the most probative to the question of whether from October 1995 to March 14, 1997, entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) reports made at a November 1995 VA clinic visit where the Veteran complained of being unable to concentrate and remember things, which later resulted one month ago in her losing her job; (2) statements made by the Veteran's former employer in an August 1996 letter where the employer described how the Veteran was asked to resign after she had missed work at least two to three times a week due to migraine headaches, fatigue and depression; had terrible memory problems and trouble focusing on her job responsibilities; failed to complete or remember assigned tasks; and was found on numerous occasions crying in her office; (3) reports made at a May 1996 VA clinic visit where the Veteran said she frequently felt angry and sad and had decreased motivation, which caused her to miss school some days, because she felt unable to get out of bed; (4) findings made at a November 1996 VA psychiatric examination that the Veteran had difficulty concentrating, felt depressed all the time, was quick tempered, spent most of her time sleeping, and cried frequently; (6) conclusion made by the VA examiner at a February 1997 VA psychiatric examination that the Veteran's irritability, fatigue, anxiety, moodiness, inability to think clearly and short attention span were attributable to her mental health disorder; (7) reports made at a February 1997 VA neurologic examination that the Veteran had dropped out of nursing school because of her poor memory and concentration; that she made notes to remember chores around the house; and that she forgot things people told her; (8) conclusion made by the February 1997 VA examiner that the Veteran's complaints of fatigue, sleep disturbance, difficulty concentrating and decreased memory did not have a neurologic basis and were suspected to be secondary to a psychiatric diagnosis; and (9) July 1996 and August 1996 statements from the Veteran in which she described being unable to maintain a 40-hour a week job, because she was tired, depressed and quick-tempered; and had headaches, moods of sadness, no energy, and no will power; she became so angry that she was unable to calm down; she felt fearful most of the time; she developed hot flashes when she was around people; and she was mistrustful of others causing her to isolate herself.  

The Board acknowledges that the Veteran continued to work for a short period of time in 1996 and 1997.  However, financial questionnaires, that she submitted, show that she earned very little money during that period as she failed to report for work and was ultimately terminated.  Given that the Veteran earned no more than $2000 while she worked during that period of time, the Board finds that her employment could not be considered as substantially gainful employment.  Although the Veteran was working during this period, she did not appear to be able to perform her duties and responsibilities as reflected by the small of amount she earned over a two-year period.  Furthermore, the Veteran's report that she was terminated after a couple of months for lack of performance appears consistent with the other evidence of record, especially the August 1996 statement from a former employer.  It also appears, according to historical poverty information from 1996 and 1997 as established by the U.S. Census Bureau, that the Veteran's annual earnings during this period were vastly below the poverty threshold for one person ($7,995 in 1996 and $8,183 in 1997).  All of this information supports that the Veteran had no more than marginal employment in 1996 and 1997, because she was unable, due to her diminished capacity, to earn a living wage.  See 38 C.F.R. § 4.16(a).  

Finally, the Board concludes that overall, the evidence tends to demonstrate that the Veteran's PTSD was so debilitating as to prevent her from functioning adequately in an occupational setting.  Her concentration and memory problems as well as her lack of motivation and depressed mood made performing any job extremely difficult.  Even her inability to complete her education to obtain her nursing degree, because she missed classes and was unmotivated, shows that the Veteran was not able to conduct herself in a way that would be beneficial in a work environment.  Accordingly, the Board finds that the evidence is at least in equipoise that from October 1995 to March 14, 1997, the Veteran was precluded from securing and following any substantially gainful employment due to her PTSD.  Therefore, a TDIU from October 1995 to March 14, 1997 is warranted. 


ORDER

From October 1995 to March 14, 1997, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


